                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION




GREGORY McKAY BROWN,

      Plaintiff,

vs.                                                                 Case No. 18-11623

EQ INDUSTRIAL SERVICES, INC.,                                      HON. AVERN COHN
d/b/a US ECOLOGY,

     Defendant.
_____________________________/

                        MEMORANDUM AND ORDER
              GRANTING DEFENDANT’S MOTION TO DISMISS (Doc. 4)

                                     I. Introduction

      This is an employment case. It began when Local 324 (the Union) and Gregory

McKay Brown (Brown) sued defendant EQ Industrial Services, Inc. d/b/a US Ecology

(EQIS) claiming race discrimination under 42 U.S.C. § 1981 and Michigan’s Elliot-

Larsen Civil Rights Act, M.C.L. § 37.1101. Brown contends that EQIS discriminated

against him based on his race when it rejected his applications for promotion in January

2015 and November 2015. As will be explained, following a hearing, stipulations, and

supplemental briefing, the matter is before the Court on EQIS’s motion to dismiss the

Third Amended Complaint. For the reasons that follow, the motion will be granted

because Brown’s claims are time barred.
                                     II. Background

                                       A. Factual

                                            1.

       Brown is a current employee of EQIS. He began working for one of its many

predecessors of EQIS on or about November 27, 1989. For much of his employment,

Brown has worked in the part of the company known as Household Hazardous Waster

Department/Program.

       On November 26, 2003, Brown executed an Application for Employment with a

predecessor of EQIS. See EQIS Ex. 2, Application. Directly above Brown’s signature,

the application contains a 180-day contractual limitations period, which states, in

relevant part:

       I acknowledge that the term “the Company” as used
       below means EQ – The Environment Quality Company
       and any related companies to which I may transfer or be
       assigned including, but not limited to, Michigan
       Recovery Systems, Inc., Wayne Disposal, Inc. and E.Q.
       Industrial Services, Inc.
       ***
       I agree not to commence any action or suit relating to my
       employment with the Company more than 180 days after
       the date of termination of such employment or after the
       date of the facts giving rise to the claim, whichever is
       earlier, and to waive any statute of limitations to the
       contrary.

       Also on November 26, 2003, Brown also signed a Dispute Resolution

Agreement. See EQIS Ex. 4, Dispute Resolution Agreement. This agreement provides

in relevant part:

       EQ encourages the prompt and inexpensive resolution of
       disputes with applicants and current and former
       employees. Therefore, EQ asks its applicants and

                                            2
      employees to agree to this Dispute Resolution Agreement
      for all claims and disputes (including claims or disputes
      alleging illegal discrimination) they may have
      concerning, arising from or relating to their application
      for and/or employment with EQ, except as specifically
      noted below. Your signature will acknowledge your
      agreement.
      ***
               3. If the claim or dispute is not resolved to my
               satisfaction by EQ’s Director of Human
               Resources, I will submit it to final and binding
               arbitration…I acknowledge and agree that I and/or
               EQ may move for the entry of judgment on any
               arbitration award in the appropriate circuit court or
               other court of competent jurisdiction.

             4. EQ, as used in this Agreement, means The
             Environmental Quality Company, EQ-Industrial
             Services, Inc., EQ-Resource Recovery, Inc.,
             Wayne Disposal, Inc., EQ-Northeast, Inc., and any
             related company by which I may be employed.

      The following language immediately precedes Plaintiff Brown’s signature:

      I understand and agree that I signed this Dispute
      Resolution Agreement I may not file a lawsuit in any
      court against EQ concerning, arising from or relating
      to my application to or employment with EQ and will,
      instead, be limited to the procedure set forth above,
      including final and binding arbitration. I believe this
      is in my best interest and in the best interest of EQ
      because it is likely to result in the relatively speedy
      and inexpensive resolution of any claim or dispute
      that may exist or arise.

(Emphasis in original.)

                                             2.

      In January 2015, Brown applied for the position of Manager of the Household

Hazardous Waste Management Department. Three months later, in April, he learned

he was not selected for that promotion. The position became available again in


                                             3
November 2015, and that Brown re-applied for the position at that time. About five

months later, in April 2016, EQIS selected an alternative candidate, an “Asian-Indian

female” for the position.

                                      B. Procedural

       On May 23, 2018, the Union and Brown filed a Complaint. (Doc. 1). In lieu of

filing an answer, EQIS moved to dismiss the Complaint on the grounds that the Union

was not a real party in interest, or otherwise lacked standing, and for the reason that all

of the claims against it are barred by the 180 day contractual limitations period

contained within the Application for Employment. In the alternative, EQIS argued that

the claims against EQIS should be dismissed in light of the binding arbitration provision

contained within the Dispute Resolution Agreement. (Doc. 4).

       The Union and Brown then filed a Motion for Leave to File Second Amended

Complaint, pursuant to which they sought to amend the Complaint to add two exhibits.

The exhibits which McKay Brown and former Plaintiff Union attached to the proposed

Second Amended Complaint consisted of a 2015 employee handbook and a Letter of

Agreement dated December 19, 2018, which they claimed may be of assistance to

the Court in resolving EQIS’ Pending Motion to Dismiss Amended Complaint, or in

the Alternative Compel Arbitration. (Doc. 14). EQIS opposed the Motion on the

grounds that the proposed Second Amended Complaint remained subject to dismissal

because it brought only the same time-barred claims, which even if not time-barred,

were required to be arbitrated. (Doc.16)

       In March 2019, the Court held a hearing on EQIS’ Motion to Dismiss and

Plaintiffs’ Motion for Leave to File Second Amended Complaint. The Court granted

                                             4
Plaintiffs’ motion (Doc. 20). The Court also granted EQIS’s motion in part, dismissing

the Union. (Doc. but taking the remaining issues presented in the motion under

advisement. The Court later entered an order dismissing the Union. (Doc. 21).

       Brown then filed a Second Amended Complaint. (Doc. 22). The parties later

stipulated to permit Brown to amend his Second Amended Complaint to add a new

exhibit and to replace Exhibit A of the Second Amended Complaint (a Letter of

Agreement dated December 19, 2018) with a copy of a Represented Associates

Handbook Acknowledgment of Receipt dated March 5, 2014. See Doc. 23. The Court

then entered an order allowing Brown to file a Third Amended Complaint which also

permitted EQIS to file a supplemental brief in further support of its motion to dismiss.

(Doc. 25). EQIS has filed the supplemental brief. (Doc. 26).

                                   III. Motion to Dismiss

       A motion brought pursuant to Fed. R. Civ. P. 12(b)(1) tests whether the Court

has subject-matter jurisdiction of a claim. A motion for judgment on the pleadings under

Fed. R. Civ. P. 12(c) is evaluated under the same standards as a Rule 12(b)(6) motion

to dismiss for failure to state a claim for which relief can be granted. Scheid v. Fanny

Farmer Candy Shops, 859 F.2d 434, 436 n.1 (6th Cir. 1988).

       In assessing a Rule 12(b)(6) motion, the district court must construe the

complaint in the light most favorable to the plaintiff and accept all well-pleaded factual

allegations as true. Ziegler v. IBP Hog Mkt., Inc., 249 F.3d 509, 512 (6th Cir. 2001).

The factual allegations of the complaint must be enough to raise a right to relief above

the speculative level. Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007). Further,

a court is “not bound to accept as true a legal conclusion couched as a factual

                                             5
allegation.” Id.

       “In deciding a motion to dismiss pursuant to Fed. R. Civ. P. 12(b)(6), th[e] Court

may only consider ‘the facts alleged in the pleadings, documents attached as exhibits or

incorporated by reference in the pleadings, and matters of which the [Court] may take

judicial notice.’” Murray v. Geithner, 624 F. Supp. 2d 667, 671 (E.D. Mich. 2009) (citing

2 James Wm. Moore et al., Moore's Federal Practice 12.342 (3d ed. 2000). Here, the

Court has considered the exhibits attached to the pleadings and the parties’ papers.

                                        IV. Analysis

                           A. Brown’s Employment Application

       EQIS says that Brown’s claims must be dismissed because they were filed

outside of the 180 days period of limitations in his employment application. Because

Brown’s pleadings do not identify a specific date on which Plaintiff Brown alleged he

learned he had not been selected for promotion, EQIS calculated the 180 day limitation

period as running from the last day of April 2015 - when he was not promoted the first

time - and the last day of April 2016 - when he learned that another candidate was

selected for the second position he applied for. Brown did not file suit until May 23,

2018, which is well beyond 180 days.

       Limitations periods are procedural tools “for the protection of defendants.”

Badgett v. FedEx, 378 F. Supp. 2d 613, 625 (M.D.N.C. 2005)(citing Order of United

Commercial Travelers v. Wolfe, 331 U.S. 586, 608 (1947)). “Among the basic policies

served by statutes of limitations is preventing plaintiffs from sleeping on their rights and

prohibiting the prosecution of stale claims.” Wright v. Heyne, 349 F.3d 321, 330 (6th

Cir. 2003); see Del. State Coll. v. Ricks, 449 U.S. 250, 256-57 (1980)(“The limitations

                                              6
periods…protect employers from the burden of defending claims arising from

employment decisions that are long past.”); Mo. Kan. & Tex. R.R. Co. v. Harriman

Bros., 227 U.S. 657, 672 (1913)(“The policy of statutes of limitation is to encourage

promptness in the bringing of actions.”).

       Additionally, the Michigan Supreme Court has held that “an unambiguous

contractual provision providing for a shortened period of limitations is to be enforced as

written unless the provision would violate law or public policy.” Rory v. Continental Ins.

Co., 703 N.W.2d 23 (Mich. 2005). Courts have enforced contractual limitation

provisions similar to those signed by Brown in this case. See, e.g., Timko v. Oakwood

Custom Coating, Inc., 244 Mich. App. 234, 244 (2001)(enforcing a 180-day statute of

limitations period that was located in an employment application where the employer

provided the employee with “consideration to support enforcement of the terms of the

application, specifically employment and wages.”); Clark v. DaimlerChrysler Corp.,706

N.W.2d 471 (Mich. Ct. App. 2005) (finding 180-day contractual; limitation period in an

employment application enforceable)

       Significantly, the Sixth Circuit has held that parties may contract for shorter

limitations periods to bar various state and federal claims, including claims brought

under Section 1981 and Michigan’s ELCRA. See, e.g.,Davis v. Landscape Forms, Inc.,

640 Fed. Appx. 445, 450 (6th Cir. 2016)(holding that shortened statutes of limitations

apply to claims brought pursuant to Section 1981 and rejecting plaintiff’s argument that

such a shortened statute of limitations violated the four year provision in Section 1981);

Boaz v. FedEx Customer Info. Servs., 725 F.3d 603, 606 (6th Cir. 2013)(noting that the

parties can agree to contractually shorten the statute of limitations for Title VII claims);

                                              7
Oswald v. BAE Industries, Inc., 483 Fed. Appx. 30, 34-35 (6th Cir. 2012)(enforcing a

contractually shortened statute of limitations); Steward v. New Chrysler, 415 F. App’x

632, 638 (6th Cir. 2011)(limiting claims brought under the ADA and Michigan’s civil

rights statutes to those falling within the six-month contractual limitations period); Rice v.

Jefferson Pilot Fin. Ins. Co., 578 F.3d 450, 454 (6th Cir. 2009)(enforcing shortened

statute of limitations as to federal claims); Bates v. 84 Lumber Co., L.P., 205 Fed. Appx.

317, 322-23 (6th Cir. 2006)(“parties may contract for shorter limitations periods” than

that provided by state and federal law); Thurman v. DaimlerChrysler, Inc., 397 F.3d 352,

357-59 (6th Cir. 2004) (enforcing six-month contractual limitations period for federal and

state discrimination claims); Myers v. Western-Southern Life Ins., 849 F.2d 259, 262

(6th Cir. 1988) (barring disability discrimination claims based on the contractual

limitations provision). As to Section 1981 particularly, courts have enforced a shortened

contractual limitations period. See Njang v. Whitestone Grp., Inc., 187 F. Supp. 3d 172,

178 (D.C. Cir. 2016) (six month statute of limitation applied to § 1981 claims).

       Brown, however, relies on cases involving the Fair Labor Standards Act and

Family Medical Leave Act which do not permit shortened limitations periods. This

reliance is misplaced. The Sixth Circuit has distinguished FLSA and FMLA claims from

other employment related claims and, as noted in decisions above, have permitted

shortened periods in other statutes. See Boaz v. FedEx Customer Serv., Info, Svcs,

Inc., 725 F.3d 603, 6060 (noting that shortened periods are not enforceable as to the

FLSA and Equal Pay Act but are as to Title VII).

       Here, as noted above, Brown signed an Application for Employment which

contains a truncated 180 day limitations period that is clearly and unambiguously set

                                              8
forth in the Application. “Because there are no statutes explicitly prohibiting the

contractual modification of limitations periods in the employment context, the contract

provision is not contrary to law.” Clark, 706 N.W.2d at 471. Moreover, “Michigan has

no general policy or statutory enactment prohibiting the contractual modification of the

periods of limitations provided by statute.” Id. Accordingly, Brown’s agreement to a

shortened period of limitations is enforceable and he was required to file suit on or

before October 27, 2015 and October 27, 2016, 180 days from the date of the

employment actions complained of, which occurred no later than April 30, 2015 (when

Brown learned he was not promoted for the first position he applied for) and April 30,

2016 (when Brown learned the second position he applied for was filled with another

candidate).

                        B. The Handbook and Handbook Receipt

       Brown argues that a 2015 employee handbook and a 2014 Handbook Receipt

override and supersede the valid and enforceable contractual agreements between him

and EQIS pursuant to which he agreed to a shortened statute of limitations and to

binding arbitration. This argument does not carry the day, as explained below.

       The handbook clearly states that “it is not intended to create, nor should it be

considered as creating an express or implied, contract, a promise of specific treatment

in any specific circumstance, a guarantee of employment for any term or a warranty of

any benefits.” The Handbook Receipt similarly states that “EQ may change, rescind, or

add to any policies, benefits, practices or procedures…” This language demonstrates

that EQIS did not intend to be bound to any provision contained in the Handbook or

Handbook Receipt. Because EQIS could unilaterally amend any provision in the

                                             9
Handbook and Handbook Receipt, they cannot be mutual or binding, i.e. they are not

contracts. See Mohamed v. Brenner Oil Co., No. 341899, 2019 WL 845852, at *3

(Mich. Ct. App. Feb. 21, 2019).

       Brown, however, says that “the handbook expressly provides that it ‘defines the

company’s responsibilities and obligations to associates and vice versa’ and that it

“supersedes all prior versions”, and that the Handbook Receipt expressly provides that

the “Handbook supersedes any and all prior related policies of EQ or any of its past or

present related entities.” Neither the Handbook or Handbook Receipt contain any

language expressly stating that those documents are intended to supersede any prior

contractual agreements entered into between the parties.

       In sum, there is no basis upon which to hold that a handbook or handbook

receipt, which make no reference to the contractual agreements at issue in this case,

somehow supersede them.

                              C. The Presence of the Union

       Brown suggests that the employment application and arbitration agreement were

executed at a time in which Brown was part of a bargaining unit represented by the

Union. Brown has contended that in 2003, despite the presence of the Union, a

predecessor to EQIS began approaching bargaining unit employees such as Brown and

had them execute these separate employment agreements. Indeed, the Union was a

party to the case initially precisely because it believed the shortened statute of

limitations and arbitration agreements were illegal.

       Section 7 of the NLRA provides in pertinent part as follows: “employees shall

have the right to self-organization, to form, join or assist labor organizations, to bargain

                                             10
collectively through representatives of their own choosing, and to engage in other

concerted activities for the purpose of collective bargaining or other mutual aid or

protection.” The Act provides that “it shall be an unfair labor practice for an employer --

(1) to interfere with, refrain, or coerce employees in the exercise of the

rights guaranteed in section 157 of this title.” 29 U.S.C.§ 158(a)(1). The Act further

precludes an employer from discriminating “in regard to hire or tenure of employment or

any term or condition of employment” to discourage union membership. Id. at

§ 158(a)(3).

       However, whether or not EQIS or a predecessor violated the NLRA is not at

issue for the Court. The Supreme Court has held that when an activity is arguably

subject to these provisions, state and federal courts must defer to the exclusive

jurisdiction of the National Labor Relations Board (NLRB). San Diego Bldg. Trades

Council, Millmen's Union, Local 2020 v. Garmon, 359 U.S. 236, 245 (1959).

       Indeed, the Union is well aware of the role of the NLRB. During the pendency of

this case, the Union filed an unfair labor practice (“ULP”) charge with the NLRB. On

February 5, 2019 the Regional Director of the NLRB issued a “Decision to Partially

Dismiss” wherein it dismissed “the portions of the charge alleging that…the Employer

has maintained…and unilaterally implemented and attempted to enforce a mandatory

arbitration policy and a condition of employment requiring employees to file all claims

relating to employment within 180 days of the event, and that these actions were taken

without notice to or bargaining with the Union”, and “that such policy was the result of

the Employer directly dealing with the employees at a time when they were represented

for purposes of collective bargaining by the Union…” See EQIS’s Ex. 3. The Union

                                             11
appealed the decision to partially dismiss. On March 19, 2019, the NLRB affirmed the

Regional Director’s decision. See EQIS’s Ex. 4. Significantly, the NLRB decision

provides:

      The Charging Party Union contends on appeal that it was unaware of
      the alleged unlawful, unilateral changes made by the Employer…requiring
      employees to execute the Employer’s job application agreeing to a 180-days
      statute of limitations policy for filing work related claims from the date of the
      occurrence or termination of employment, and/or…requiring employees to
      execute the Employer’s dispute resolution agreement requiring arbitration of all
      job-related claims…The Union’s contention of the alleged “secret nature of the
      Employer’s policies herein” as a means of obstructing its actual
      knowledge or constructive knowledge of the existence of either [the
      180 day statute of limitations or the dispute resolution] policy prior to
      August 2018 is contrary to the evidence. For one, the investigation
      disclosed that in 2008 affiant witness presented by the Union on appeal
      signed his own job application with the Employer inclusive of the
      identical 180-day limitations period language, while additionally
      executing a signed dispute resolution agreement limiting the forum for
      addressing work-related matters to arbitration. Additionally, these
      documents were regularly maintained in all employee personnel files,
      including the ones reviewed by the Union in 2016. Under the
      circumstances, the evidence supports a finding that the Union had
      knowledge or constructive knowledge of the implementation and use
      of the policies herein more than six months before the charge was filed and
      served, and therefore, these allegations are barred from further processing under
      Section 10(b) of the Act.

Thus, to the extent that Brown is attempting to have this Court resolve the issue of

whether EQIS’s actions in seeking to enforce the shortened statement of limitations to

which Brown agreed somehow constitute impermissible direct dealing or a violation of

the NLRA, that issue is not properly before this Court. Rather, the issue was properly

before the NLRB, who found against the Union.

      Brown also contends that the statute of limitations is not enforceable because of

the presence of the Union. This argument does not carry the day. The Sixth Circuit has

held that a shortened statute of limitations agreements in a union environment are

                                           12
enforceable. In Thurman v. DaimlerChrysler, Inc., 397 F.3d 352, 356-358 (6th Cir.

2004) the Sixth Circuit rejected the arguments that the collective bargaining agreement

superseded the employment application and that the shortened statute of limitations

was a mandatory subject of bargaining. The court stated in relevant part:

         We conclude that the collective bargaining agreement does not
         supersede the employment application’s six-month statute of
         limitations. Individual employment contracts are not inevitably
         superseded by any subsequent collective agreement covering an
         individual employee…there is no provision in the collective bargaining
         agreement limiting the right of the employer to enter into abbreviated
         limitations periods with individual employees. We also note that the
         Thurmans have not pointed to any authority holding that statutes of
         limitation are a mandatory subject of bargaining…

Thurman at 355-356. See also See Yeargin v. Chrysler Group, LLC, 2013 WL 593474

(E.D. Mich. Feb. 15, 2013)(citing Thurman and holding that shortened statute of

limitations applied when signed by employee who was included in collective bargaining

unit).

         Here, the employment application is a contract which binds Brown. Because it is

clear that he did not file suit within 180 days of the alleged wrongs, Brown’s claims are

untimely and must be dismissed.

                                       D. Arbitration.

         EQIS alternatively argues that the case should be dismissed or stayed pending

arbitration, relying on the Dispute Resolution Agreement Brown signed on November

26, 2003 in which he agreed that any claims concerning, arising from or related to

his employment must be submitted to binding arbitration. While the Court agrees that

arbitration is favored as a general principle, the fact that Brown chose to file suit rather

than pursue arbitration forecloses the ability to send the case to arbitration. This is

                                             13
because Brown filed suit too late. As such, the Court will not address EQIS’s alternative

argument. The Court expresses no opinion on whether Brown may now seek

arbitration.

                                     V. Conclusion

       For the reasons stated above, EQIS’s motion to dismiss is GRANTED. This case

is DISMISSED.

       SO ORDERED.




                                         S/Avern Cohn
                                         AVERN COHN
                                         UNITED STATES DISTRICT JUDGE

Dated: 5/6/2019
      Detroit, Michigan




                                           14
